Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-6-2006

Rhoades v. Adams
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-1495




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Rhoades v. Adams" (2006). 2006 Decisions. Paper 478.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/478


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                           BPS-306
                                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 06-1495
                                      ____________

                                FAMOUS B. RHOADES
                                           Appellant,

                                             v.

                   C/O CARLTON ADAMS; CPL. W. CAMPBELL;
                    SHIFT COMMANDER JOSEPH BELANGER;
                  LT. LARRY SAVAGE, Disciplinary Hearing Officer
                            _____________________

                     On Appeal From the United States District Court
                               For the District of Delaware
                            (D.C. Civil No. 05-cv-0630-KAJ)
                        District Judge: Honorable Kent A. Jordan
                              ________________________

           Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
                                   August 17, 2006

            Before: RENDELL, AMBRO and GREENBERG, Circuit Judges.

                                (Filed September 6, 2006)
                                     ______________

                               OPINION OF THE COURT
                                   ______________

PER CURIAM

       Famous B. Rhoades appeals the order of the United States District Court for the

District of Delaware dismissing his complaint filed against prison officials because it
failed to state a claim and was frivolous. In August 2005, Rhoades filed a lawsuit under

42 U.S.C. § 1983 against C.O. Carlton Adams, Adams’ supervisor, Cpl. W. Campbell,

and the shift commander at Delaware Correction Center, Joseph Belanger, alleging that

Adams filed a false disciplinary report against Rhoades and that officials in the chain of

command permitted this action and failed to correct or discipline Adams for the false

report. He also sued Disciplinary Hearing Officer Lt. Larry Savage for denying him the

right to confront his accuser or call witnesses at the hearing, and for not allowing him to

sign the report box requesting appeal of the adverse decision. The district court dismissed

the complaint without prejudice on January 13, 2006. Rhoades timely appealed.

       Because Rhoades is proceeding in forma pauperis, we must we must analyze his

appeal for possible dismissal pursuant to 28 U.S.C. § 1915(e)(2)(B). Under

§ 1915(e)(2)(B), we must dismiss an appeal if the underlying action (I) is frivolous or

malicious, (ii) fails to state a claim upon which relief may be granted, or (iii) seeks

monetary damages from a defendant with immunity. An appeal can be frivolous for

either legal or factual reasons. Neitzke v. Williams, 490 U.S. 319, 325 (1989).

       To state a claim for relief under § 1983, a complaint must sufficiently allege a

deprivation of a right secured by the constitution. See Nami v. Fauver, 82 F.3d 63, 65 (3d

Cir. 1996). Accepting as true all of the factual allegations in the complaint, as well as all

reasonable inferences that can be drawn from them, see id., we agree with the district

court’s conclusion that Rhoades’ allegations should be dismissed under § 1915(e)(2)(B).



                                              2
Rhoades alleges that his due process rights were violated when Adams filed a false report

alleging that Rhoades slammed Adams’ hand in a cell door. He also maintains that

Adams’ supervisors, Campbell and Belanger, permitted the promulgation of the false

disciplinary report.1 Rhoades asserts that the hearing officer sentenced him to 15 days in

segregation and that his security level classification was upgraded because of the adverse

result of the disciplinary hearing. However, these actions do not comprise a due process

violation because they do not rise to the level of an “atypical and significant hardship on

the inmate in relation to the ordinary incidents of prison life,” as required under the U.S.

Supreme Court’s analysis in Sandin v. Conner, 515 U.S. 472, 484 (1995). See Smith v.

Mesinger, 293 F.3d 641, 653 (3d Cir. 2002) (district court correctly dismissed due process

claim where allegation of false disciplinary report resulting in seven months’ disciplinary

confinement was not sufficient to constitute a due process deprivation under Sandin).

       Rhoades also contends that the hearing officer, Savage, violated his rights to

procedural due process by interfering with Rhoades’ right to call and confront witnesses

at the hearing and by not allowing him to sign the box on the disciplinary decision form

concerning his desire to appeal. However, this due process claim is problematic for the




  1
    Rhoades’ allegation that the defendants covered up for each other does not appear to
be a separate allegation for conspiracy, but is intertwined with his claim that he was
denied due process. To the extent that the district court dismissed it as a separate claim,
we agree that Rhoades did not convincingly allege the violation of his constitutional
rights. See Kalmanovitz v. G. Heileman Brewing Co., Inc., 595 F. Supp. 1385, 1400
(D.Del. 1984), aff’d, 769 F.2d 152 (3d Cir. 1985).

                                              3
same reasons discussed above, because Rhoades has not suffered an atypical and

significant hardship, as required under Sandin. In any event, the inmate grievance

procedures, in themselves, do not confer a liberty interest protected by the due process

clause in the inmate grievance procedures. See McGuire v. Forr, 1996 WL 131130 (E.D.

Pa. Mar. 21, 1996), aff’d 101 F.3d 691 (3d Cir. 1996); see also Antonelli v. Sheahan, 81
F.3d 1422, 1430 (7th Cir. 1996) (state’s inmate grievance procedures do not give rise to

liberty interest protected by the due process clause).

       We will dismiss this appeal pursuant to 28 U.S.C. § 1915(e)(2)(B)(I). Rhoades’

motions for appointment of counsel and for discovery and production of documents will

be denied.




                                              4